Title: To Thomas Jefferson from Albert Gallatin, 15 November 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Novr. 15th 1805
                  
                  You may recollect our long dispute with the proprietors of Sandy hook respecting the erection of beacons on their land. The U. States held only four acres on which the light house & keeper’s house were erected. These had been purchased in 1762 by the then Province of New York from the proprietors. By that province the lighthouse & keeper’s house were erected, & in 1790 the State ceded the same gratis to the U. States. The State of New Jersey, in the same year, ceded also the jurisdiction over the sd. four Acres to the U. States. By the deed of 1762, it was conditioned that no tavern should be established on the premises, nor more then two was kept, (the whole Peninsula of Sandy hook being a pasture but on which, on account of the shifting sands, no permanent division fence could be kept without an enormous expence) nor any road opened from sd. four acres through the remainder of the Peninsula which contains 3 or 4 thousand acres and belongs in common to the same proprietors.
                  The beacons were erected without the boundaries of the four acres, from the necessity of the case, & Hartshorne the principal proprietor refusing to sell on reasonable terms. He instituted a suit against the Collector for the trespass of having erected one of the beacons & recovered eight hundred dollars, before the Supreme Court of New York, (Brockholst Livingston President) which were accordingly paid. He then instituted two other suits agt. the same collector, one for the continuance (during about six weeks) of the same beacon, and the other for the erection of the other beacon. Both suits have been pending these two years; and on both, Hartshorne will recover damages. After the decision of the court, the lights were ordered to be discontinued; but the Insurance companies, at my suggestion, made a private agreement with Hartshorne for continuing them till the dispute was determined.
                  In the mean while, the Legislature of New Jersey, on our repeated applications, passed an Act to condemn the land; but they included a much larger quantity then we wanted—about 130 Acres. The jury valued the land at 3,750 Dollars which we have accordingly paid, in conformity with the law, into the Treasury of New Jersey. The proprietors have as yet declined to take it out, in hopes either to discover some flaw by which the proceedings might be reversed, or to obtain some more money from us. At last Mr. Pendleton their lawyer wrote to me, proposing that the proprietors should acquiesce in the decision & give us a release, and should also Withdraw the two suits for damages still pending; provided that we should agree to annex the same reservations to the new purchase which had been agreed on in relation to the four acres purchased in 1762. His letter, and a copy of my answer, as well as copies of the Act of New Jersey & of the proceedings of the jury of enquiry were enclosed. He has now transmitted, through Mr. Gelston, an Agreement which, as it will require your sanction, is submitted to your consideration. We will gain by it a termination of the dispute & the damages which would otherwise be recovered. The only difference between what I had proposed and the Agreement now transmitted relates to the right of keeping taverns, on which I wanted no reservation made, and which, it is by the Agreement proposed, shall not be exercised so long as Hartshorne will permit the keeper to do it on reasonable terms. Those expressions are equivocal & may lead to some dispute hereafter. The present keeper pays fifty dollars a year to Hartshorne for the privilege. He is a very worthy & humane man & has by his personal exertions been the means of saving several lives & much property from shipwrecks. His name is Schenck; but was it not for the benefit he derives from his keeping a public house, a man of that description could not be obtained.
                  With respectful attachment Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               